Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	Claims 1, 4, 7-10, and 13-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 4, 7-10, and 13-17
Regarding claim 1, the prior art of record, Dufort et al. (US 20130138234) discloses an apparatus for generating physical three-dimensional color-accurate objects based on a 3D computer-based color model using printed layers of media, slicing a 3D computer-based color model into 3D cross-sectional components, which retain the color information of the model. The 3D cross-sectional segments can be converted into 2D page images and the color information can be included in a plan image corresponding to the cross-sectional segments, printing the page images to form cross-sectional prints which can be layered and trimmed to shape the prints into a color accurate physical object that represents the model (Dufort, see Fig. 1, Fig. 2, Fig. 5, Fig. 7 and their corresponding paragraphs). The prior art of record, Miller et al. (US 20180162144) discloses determining a target thickness for a region of the three-dimensional object. A color for the region is determined. The color is assigned a color density. A color thickness for the color is determined based on the color density. The target thickness is independent from the color thickness. A color layer having the color thickness in the region is printed. A structural thickness for a structural layer of the region is determined 
However, regarding claim 1, the combination of prior arts does not describe:
receive a data of printing; and output image data of each of a plurality of elements which are parts of recording media, in response to receiving print data including information of special-color density according to a height of a three-dimensional object at positions of each pixel of image data on a two- dimensional image generated such that the three-dimensional object is formed by stacking the plurality of elements, and the image data is generated from the height information of the three- dimensional object corresponding to special-color density at the positions of the each pixel; wherein the three-dimensional object is formed on a recording medium which is a mount, the image data on the two-dimensional image is image data on a two-dimensional image for a mount which is formed on the recording medium which is the mount, and the processor is configured to output the image data of each of the plurality of elements, and the image data on the two-dimensional image for the mount
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON LIN/
Primary Examiner, Art Unit 2117